DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-13) in the reply filed on 02/24/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 was filed after the filing date of the instant application on 06/14/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is reminded of their duty to disclose information under 37 CFR 1.56(a). Cite No. 8 in the IDS filed on 02/27/2020 contains a reference to two non-patent literature documents by a co-inventor that appear material, but were not cited in any IDS. The Office has cited “[11] S.Heinemann, et al. "Packaging of High Power Bars for Optical Pumping and Direct Applications" Proc. of SPIE Vol. Vol. 

Inventorship
Applicant is encouraged to carefully review the inventorship of the instant application to ensure its accuracy. The Office has cited non-patent literature documents with different authors appearing to disclose a substantially similar or identical device to the claimed device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 6, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ried et al. (“Next Generation Diode Lasers with Enhanced Brightness”)1, hereafter Ried, in view of Heinemann et al. (“Packaging of High-Power Bars for Optical Pumping and Direct Applications”), hereafter Heinemann.
Regarding claim 1, Ried discloses a laser diode device (Title; Abstract; See also all Figs. 6, 8, and 9) comprising: a heat sink comprising a main body portion (Fig. 8; see also annotated Fig. 8 below) and an electrical insulating layer on the main body portion (Sec. 3 “with an insulating direct copper-bond ceramics in between the copper cooler and the diode chip (Figure 8)”; See also annotated Fig. 8 below); a mounting layer on the electrical insulating layer (Fig. 1 element “Cu layer (surface of cooler)” above the AlN layer), wherein the mounting layer comprises a first mounting pad and a second mounting pad electrically isolated from one another (Fig. 3 as annotated below)2; a laser diode bar on the first mounting pad (Insert in Figs. 6 and 9; See also description of Figs. 6 and 9); a contact bar on the second mounting pad (See annotated insert from Fig. 6 below); and a plurality of wire bonds providing an 

    PNG
    media_image1.png
    579
    739
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    222
    323
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    266
    780
    media_image3.png
    Greyscale
 Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ried with a first solder layer providing an electrical connection between the contact bar and the second mounting pad as disclosed by Heinemann in order to use a well-known suitable bonding element already being used for the laser chip. 
Regarding claim 2, Ried further discloses the first mounting pad is separated from the second mounting pad by a gap (See annotated Fig. 8 above).
Regarding claim 3, Ried in view of Heinemann do not explicitly disclose a width of the gap between facing edges of the first mounting pad and the second mounting pad is less than about 1.5 mm. However, the Office takes Official Notice that optimizing the distance between electrical contacts is well known in the art. Specifically, a balance must be struck between the size of the device, the applied voltage, and the breakdown voltage. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ried in view of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Ried further discloses an edge of the contact bar extends over an edge of the second mounting pad and overlaps the gap (See annotated insert of Fig. 6 above and Fig. 8; The edge running along the length overlaps the gap).
Regarding claim 6, Ried further discloses an edge of the contact bar extends entirely over the gap (See annotated insert of Fig. 6 above and Fig. 8; The edge nearest laser bar extends entirely over the gap).
Regarding claim 7, Ried further discloses an edge of the contact bar extends over the gap and over a portion of the first mounting pad (See annotated insert of Fig. 6 above and Fig. 8; The edge nearest laser bar extends entirely over a portion of the first mounting pad).
Regarding claim 11, Ried further discloses a second solder layer between the first mounting pad and a bottom surface of the laser diode bar, wherein the second solder layer provides an electrical connection between a first electrode on the bottom surface of the laser diode bar and the first mounting pad (Insert of Fig. 6 and 9; Sec. 3 “the diode chip is AuSn hard-soldered onto the CuW submount to ensure long-term reliability in hard-pulse operation”).
Regarding claim 13, Ried in view of Heinemann do not explicitly disclose each wire bond of the plurality of wire bonds has a length of between approximately 5 mm and approximately 6 mm. However, the Office takes Official Notice that it is well known in the art to optimize the length of the wire bond based on the size of the device and the current passing through the wire bond. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ried in view of Heinemann, as applied to claims 4 and 2, in further view of Takeda et al. (US20140226689A1), hereafter Takeda.
Regarding claim 5, Ried in view of Heinemann do not explicitly disclose the edge of the contact bar extends over the edge of the second mounting pad by less than about 0.5 mm. However, Takeda discloses optimizing the distance the contact bar extends towards the laser in order to balance the ease of wire bonding with the length of the wire being bonded ([0025], [0051], and [0052]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ried in view of Heinemann with the edge of the contact bar extends over the edge of the second mounting pad by less than about 0.5 mm, since Takeda discloses optimizing the distance the contact bar extends towards the laser in order to balance the ease of wire bonding with the length of the wire being bonded and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Ried in view of Heinemann do not explicitly disclose a distance between facing edges of the contact bar and the laser diode bar is between approximately 0.5 mm to approximately 1 mm. Takeda discloses optimizing the distance the contact bar extends towards the laser in order to balance the ease of wire bonding with the length of the wire being bonded ([0025], [0051], In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Ried further discloses the top surface of the laser diode bar comprises a second electrode, and the plurality of wire bonds provide an electrical connection from the second electrode to the contact bar (See annotated Fig. 6 insert below).

    PNG
    media_image2.png
    222
    323
    media_image2.png
    Greyscale


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ried in view of Heinemann, as applied to claim 1, in further view of Schroeder et al. (US 8486766 B2), hereafter Schroeder.
Regarding claim 8, Ried in view of Heinemann do not explicitly disclose a dielectric material fills the gap. However, Schroeder discloses a dielectric material fills a gap between conductive contacts (Fig. 1a, 1b, and 3a-3c element 55; col. 11 ll. 19-21). The advantage is to further electrically insulate the 
Regarding claim 9, Schroeder further discloses the dielectric material comprises an epoxy (col. 11 ll. 19-21).

Claims 1, 2, 4, 6, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ried in view of Farmer et al. (US20070116077A1), hereafter Farmer.
Regarding claim 1, Ried discloses a laser diode device (Title; Abstract; See also all Figs. 6, 8, and 9) comprising: a heat sink comprising a main body portion (Fig. 8; see also annotated Fig. 8 below) and an electrical insulating layer on the main body portion (Sec. 3 “with an insulating direct copper-bond ceramics in between the copper cooler and the diode chip (Figure 8)”; See also annotated Fig. 8 below); a mounting layer on the electrical insulating layer (Fig. 1 element “Cu layer (surface of cooler)” above the AlN layer), wherein the mounting layer comprises a first mounting pad and a second mounting pad electrically isolated from one another (Fig. 3 as annotated below)3; a laser diode bar on the first mounting pad (Insert in Figs. 6 and 9; See also description of Figs. 6 and 9); a contact bar on the second mounting pad (See annotated insert from Fig. 6 below); and a plurality of wire bonds providing an electrical connection from a top surface of the laser diode bar to a top surface of the contact bar (See annotated insert from Fig. 6 below).

    PNG
    media_image1.png
    579
    739
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    222
    323
    media_image2.png
    Greyscale

While the reference implicitly suggests to a person of ordinary skill in the art that the contact bar is connected to the mounting pad by a first solder layer, Ried does not explicitly disclose a first solder layer providing an electrical connection between the contact bar and the second mounting pad. 
Regarding claim 2, Ried further discloses the first mounting pad is separated from the second mounting pad by a gap (See annotated Fig. 8 above).
Regarding claim 3, Ried in view of Farmer do not explicitly disclose a width of the gap between facing edges of the first mounting pad and the second mounting pad is less than about 1.5 mm. However, the Office takes Official Notice that optimizing the distance between electrical contacts is well known in the art. Specifically, a balance must be struck between the size of the device, the applied voltage, and the breakdown voltage. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ried in view of Farmer with a width of the gap between facing edges of the first mounting pad and the second mounting pad is less than about 1.5 mm, since it is known in the art to optimize the distance between electrical contacts in order to balance the size of the device, the applied voltage, and the breakdown voltage and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Ried further discloses an edge of the contact bar extends over an edge of the second mounting pad and overlaps the gap (See annotated insert of Fig. 6 above and Fig. 8; The edge running along the length overlaps the gap).
Regarding claim 6, Ried further discloses an edge of the contact bar extends entirely over the gap (See annotated insert of Fig. 6 above and Fig. 8; The edge nearest laser bar extends entirely over the gap).
Regarding claim 7, Ried further discloses an edge of the contact bar extends over the gap and over a portion of the first mounting pad (See annotated insert of Fig. 6 above and Fig. 8; The edge nearest laser bar extends entirely over a portion of the first mounting pad).
Regarding claim 11, Ried further discloses a second solder layer between the first mounting pad and a bottom surface of the laser diode bar, wherein the second solder layer provides an electrical connection between a first electrode on the bottom surface of the laser diode bar and the first mounting pad (Insert of Fig. 6 and 9; Sec. 3 “the diode chip is AuSn hard-soldered onto the CuW submount to ensure long-term reliability in hard-pulse operation”).
Regarding claim 13, Ried in view of Farmer do not explicitly disclose each wire bond of the plurality of wire bonds has a length of between approximately 5 mm and approximately 6 mm. However, the Office takes Official Notice that it is well known in the art to optimize the length of the wire bond based on the size of the device and the current passing through the wire bond. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ried in view of Farmer with each wire bond of the plurality of wire bonds has a length of between approximately 5 mm and approximately 6 mm, since it is known in the art to optimize the length of the wire bond based on the size of the device and the current passing through the wire bond and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

s 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ried in view of Farmer, as applied to claims 4 and 2, in further view of Takeda et al. (US20140226689A1), hereafter Takeda.
Regarding claim 5, Ried in view of Farmer do not explicitly disclose the edge of the contact bar extends over the edge of the second mounting pad by less than about 0.5 mm. However, Takeda discloses optimizing the distance the contact bar extends towards the laser in order to balance the ease of wire bonding with the length of the wire being bonded ([0025], [0051], and [0052]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ried in view of Farmer with the edge of the contact bar extends over the edge of the second mounting pad by less than about 0.5 mm, since Takeda discloses optimizing the distance the contact bar extends towards the laser in order to balance the ease of wire bonding with the length of the wire being bonded and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Ried in view of Farmer do not explicitly disclose a distance between facing edges of the contact bar and the laser diode bar is between approximately 0.5 mm to approximately 1 mm. Takeda discloses optimizing the distance the contact bar extends towards the laser in order to balance the ease of wire bonding with the length of the wire being bonded ([0025], [0051], and [0052]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ried in view of Farmer with disclose a distance between facing edges of the contact bar and the laser diode bar is between approximately 0.5 mm to approximately 1 mm, since Takeda discloses optimizing the distance the contact bar extends towards the laser in order to balance the ease of wire bonding with the length of the wire being bonded and it In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Ried further discloses the top surface of the laser diode bar comprises a second electrode, and the plurality of wire bonds provide an electrical connection from the second electrode to the contact bar (See annotated Fig. 6 insert below).

    PNG
    media_image2.png
    222
    323
    media_image2.png
    Greyscale


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ried in view of Farmer, as applied to claim 1, in further view of Schroeder et al. (US 8486766 B2), hereafter Schroeder.
Regarding claim 8, Ried in view of Farmer do not explicitly disclose a dielectric material fills the gap. However, Schroeder discloses a dielectric material fills a gap between conductive contacts (Fig. 1a, 1b, and 3a-3c element 55; col. 11 ll. 19-21). The advantage is to further electrically insulate the contact surfaces (col. 11 ll. 19-21). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Ried in view of Farmer with a dielectric material fills the gap as disclosed by Schroeder in order to further electrically insulate the contact surfaces.
Regarding claim 9, Schroeder further discloses the dielectric material comprises an epoxy (col. 11 ll. 19-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References cited. 
See, especially, WO2016063814A1 (National Stage Entry US20180226772 as a translation), US20100189144, US5903583, and WO2017141894 (National Stage Entry US20190044303 as a translation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/02/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that Ried indicates these devices have been on sale since 2010. The Office has not applied a rejection for being “on sale”, because the disclosure does not explicitly state the contact bar is soldered. If evidence is found that the contact bar in Ried is soldered, a rejection for being on sale may be applied.
        2 The Office notes that the mounting pads of the configuration shown in Ried are necessarily electrically isolated. If they were not electrically isolated, a short circuit would be created and the laser bar would fail to emit light. 
        3 The Office notes that the mounting pads of the configuration shown in Ried are necessarily electrically isolated. If they were not electrically isolated, a short circuit would be created and the laser bar would fail to emit light.